Citation Nr: 1209919	
Decision Date: 03/16/12    Archive Date: 03/28/12

DOCKET NO.  09-41 813	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for the cause of the Veteran's death.

2.  Entitlement to Dependency and Educational Assistance (DEA) benefits under Chapter 35, Title 38, United States Code. 

3.  Entitlement to service connection for an acquired psychiatric disorder, including posttraumatic stress disorder (PTSD) with major depression, for accrued benefits purposes. 

4.  Entitlement to service connection for a seizure disorder, for accrued benefits purposes. 

5.  Entitlement to service connection for alcoholism, for accrued benefits purposes. 

6.  Entitlement to service connection for dementia secondary to alcoholism, for accrued benefits purposes. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Appellant and her aunt


ATTORNEY FOR THE BOARD

L. J. N. Driever


INTRODUCTION

The Veteran had active service from June 1964 to June 1966.  He died on December [redacted], 2007.  The appellant is his surviving spouse.    

These claims come before the Board of Veterans' Appeals (Board) on appeal of a June 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.

The appellant and her aunt testified in support of these claims during a hearing held at the RO in June 2009, before a Decision Review Officer.  The appellant also testified at the RO in November 2011, before the undersigned Veterans' Law Judge.

The Board REMANDS these claims to the RO via the Appeals Management Center in Washington, D.C.  


REMAND

Prior to adjudicating the claims on appeal, further development is needed.  See 38 C.F.R. § 19.9 (2011).

First, VA has not yet provided the appellant adequate notice in support of her claim of entitlement to service connection for the cause of the Veteran's death.  When adjudicating a claim for Dependency and Indemnity Compensation (DIC) benefits, which includes a claim for service connection for the cause of the Veteran's death, VCAA notice must include: (1) a statement of the conditions, if any, for which a veteran was service connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service connected.  Hupp v. Nicholson, 21 Vet. App. 342, 252-53 (2007), rev'd on other grounds, Hupp v. Shinseki, 329 Fed. App. 277 (Fed. Cir. 2009) (unpublished).  In this case, the RO provided the Veteran VCAA notice by letter dated February 2008, but the notice does not include the information required under Hupp.  Instead, it includes succinct statements indicating that, to support a DIC claim, one must submit evidence showing a Veteran died in service, that service-connected conditions caused or contributed to his death, that he was rated totally disabled due to service-connected conditions for at least 10 years prior to his death, or a condition that contributed to the death was caused by injury or disease that began during service.  A remand for more comprehensive notice is thus necessary. 

Second, VA has not yet provided the appellant adequate assistance in support of the former claim.  VA's duty to assist includes assessing whether it is necessary to obtain a medical opinion in support of a claim.  When adjudicating a DIC claim, VA is excused from making reasonable efforts to provide assistance only when no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a)(2) (West 2002); DeLaRosa v. Peake, 515 F.3d 1319, 1322 (Fed. Cir. 2008); Wood v. Peake, 520 F.3d 1345, 1348 (Fed. Cir. 2008).  

In this case, it is possible that a medical opinion would aid the appellant in substantiating her claim.  The appellant has submitted the Veteran's death 
certificate showing that he died on December [redacted], 2007 from ETOH (ethanol/alcohol) dementia due to a seizure disorder due to depression due to chronic obstructive pulmonary disease.  She asserts, in part, that the Veteran first became depressed during service when his father died in a tragic and disturbing accident and, thereafter, never recovered, self-medicating with alcohol to treat his depression.  Allegedly, this alcohol abuse led to the development of a seizure disorder, which initially manifested during service, when the Veteran was home for his father's funeral.  Of record is an article confirming the father's death as described and lay statements indicating that, indeed, the Veteran changed after his father's death, became depressed and suffered what appeared to be a seizure at his father's funeral in 1965.  To date, however, VA has not obtained an opinion addressing the extent to which the Veteran's depression and/or seizure disorder played a role in his death.

VA also has not obtained an opinion as to whether the Veteran's alcohol abuse disability, which caused his death, developed secondary to, or is a symptom of, a service-connected disability.  No compensation shall be paid for a disability if the disability is the result of a veteran's own willful misconduct or abuse of alcohol or drugs; however, a veteran is not precluded from receiving compensation for an alcohol abuse disability acquired as secondary to, or a symptom of, a veteran's service-connected disability.  38 U.S.C.A. § 1110 (West 2002); see also Allen v. Principi, 237 F.3d 1368, 1375 (Fed. Cir. 2001). 

Prior to obtaining an opinion in this case, an effort must be made to confirm that the Veteran had depression and/or a seizure disorder in service as alleged.  During hearings held in June 2009 and November 2011, the appellant testified that the Veteran received treatment through VA and by Drs. Subaru, Carroll and Platt for these conditions as early as the 1980s.  Records of this treatment are crucial to this case as they likely include medical histories establishing when the depression and seizure disorder initially manifested.  An attempt should also be made to secure a record of the Veteran's first seizure, which allegedly occurred at the Veteran's funeral and necessitated treatment by emergency personnel.  

At the time of his death in December 2007, the Veteran had pending claims of entitlement to service connection for an acquired psychiatric disorder, including PTSD and major depression, alcoholism, a seizure disorder secondary to alcoholism, and dementia secondary to alcoholism.  The appellant is thus potentially entitled to a grant of these claims for accrued benefits purposes.  The only evidence the Board may consider in support of such claims is that which was physically or constructively of record at the time of the Veteran's death.  38 C.F.R. § 3.1000(d)(4); see also Hayes v. Brown, 4 Vet. App. 353 (1993).  The previously noted VA records the appellant identified during the course of this appeal are considered to have been constructively of record at the time of the Veteran's death and therefore must be obtained prior to the Board deciding the claims for accrued benefits purposes.  

The claim of entitlement to DEA benefits under Chapter 35, Title 38, United States Code is inextricably intertwined with the claim for service connection for the cause of the Veteran's death.  The Board thus defers a decision on the former claim until all necessary action is taken in support of the latter claim.

This case is REMANDED for the following action:

1.  Contact the appellant for more detailed information regarding the dates and places the Veteran received mental health treatment after his discharge from service and the identity of the treatment provider who provided emergency care to the Veteran when he had a seizure at his father's funeral.

2.  Secure and associate with the claims file all records of the Veteran's post-service treatment for depression and seizures, including all VA treatment records as well as treatment by Drs. Subaru, Carroll and Platt, and emergency treatment for a seizure in 1965. 

3.  Provide the appellant Hupp-compliant VCAA notice pertaining to the claim for service connection for the cause of the Veteran's death.  Such notice should include: (1) a statement of the conditions, if any, for which the Veteran was service connected at the time of his death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on any previously service-connected condition; and 
(3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service connected.

4.  Transfer the claims file to a VA examiner for an opinion pertaining to the claim for service connection for the cause of the Veteran's death.  Forward the claims file to the examiner for review of all pertinent documents therein and ask the examiner to confirm in his written report that he conducted such a review.  Ask the examiner to then proceed as follows:  

a) Assuming the credibility of all lay statements of record, offer an opinion as to whether the Veteran's depression and/or seizure disorder initially manifested during service;

b) If so, opine whether the depression and/or seizure disorder contributed substantially or materially to the Veteran's death, combined to cause it, or aided or lent assistance to the production thereof; 

c) Also opine whether the Veteran had an alcohol abuse disability that he acquired secondary to, or as a symptom of, the depression and/or seizure disorder; 

d) Provide detailed rationale, with specific references to the record, for the opinions provided; and   

e) If an opinion cannot be provided without resort to speculation, discuss why such is the case and whether there is additional evidence that would aid in providing such opinion.

5.  Review the opinion to ensure that it complies with these remand instructions and, if not, return it to the examiner for correction.  

6.  Readjudicate the claims being remanded based on all of the evidence of record, ensuring that only the appropriate evidence is considered for the accrued claim.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, issue a supplemental statement of the case.  Thereafter, subject to current appellate procedure, return this case to the Board for further consideration.  

The Board intimates no opinion as to the ultimate outcome in this case, but reminds the appellant that she has the right to submit additional evidence and argument on the remanded claims.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


